      4:21-cv-02357-RMG          Date Filed 08/20/21      Entry Number 8        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Earl Hughes Burgset,                     )          Civil Action No. 4:21-cv-2357
                                         )
                                         )
                                         )
                     Plaintiff,          )                   ORDER AND OPINION
                                         )
       v.                                )
                                         )
Mrs. Hollinger, Dr. Martin, Dr. Eziakor, )
and Dr. Tesh,                            )
                                         )
                                         )
                     Defendants.         )
___________________________________ )

       Before the Court is the Report and Recommendation of the Magistrate Judge

recommending the Court transfer the case and all its filings to the United States District Court for

the Northern District of Georgia, Atlanta Division. (Dkt. No. 4). For the reasons stated below,

the Court adopts the R & R as the Order of the Court.

       I.      Background

       This is a civil action filed by Earl Hughes Burgest (“Plaintiff”). (Dkt. No. 1.). Plaintiff

brings an action against four medical staff Defendants. The Complaint alleges the Defendants are

located in Atlanta, Georgia. (Id. at 6). The Complaint alleges an incident occurred in March 2021

while Plaintiff was incarcerated in Atlanta, Georgia. Plaintiff ‘s allegations relate to a claim for

gross negligence against defendants related to medical treatment he received after his toe became

infected and was later amputated. (Id. at 5, 6-9). On June 22, 2021, Plaintiff was transferred to

Williamsburg Federal Correctional Institute located in South Carolina. (Dkt. No. 1 at 3; 1-1 at 1).

       II.     Legal Standard




                                                     1
      4:21-cv-02357-RMG           Date Filed 08/20/21        Entry Number 8        Page 2 of 4




        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

This Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Plaintiff has filed objections

and the R & R is reviewed de novo.

        III.    Discussion

        Upon a careful consideration of the Complaint, the R & R, and Plaintiff’s objections to the

R & R, the Court finds the Magistrate Judge correctly determined that venue is improper in the

District of South Carolina.

        The district court has the power to consider sua sponte whether venue is proper. Jensen v.

Klayman, 115 Fed. Appx. 634, 635-36 (4th Cir. 2004). Pursuant to 28 U.S.C. § 1391 (b), a civil

action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents of the
            State in which the district is located;

        (2) a judicial district in which a substantial part of the events or omissions giving rise to
            the claim occurred, or a substantial part of property that is the subject of the action is
            situated; or

                                                       2
        4:21-cv-02357-RMG                Date Filed 08/20/21            Entry Number 8            Page 3 of 4




         (3) if there is no district in which an action may otherwise be brought as provided in this
             section, any judicial district in which any defendant is subject to the court’s personal
             jurisdiction with respect to such action.

28 U.S.C. § 1391 (b). 28 U.S.C. § 1406(a) provides: “The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district of division in which it could have been brought.

         In this case, none of the Defendants listed in the Complaint are alleged to be residents of

South Carolina, but rather Atlanta Georgia. (Dkt. No. 1). In addition, the complaint alleges a

substantial amount of the events giving rise to the action occurred in Georgia. (Dkt. No. 1).1

Plaintiff’s choice of venue in this action is almost immaterial and virtually mandates transfer if he

wants to maintain the action. Blevins v. Pension Plan, 6:10-CV-03261-JMC, 2011 WL 2670590,

at *7 (D.S.C. July 8, 2011). The Court finds the Magistrate Judge correctly determined that given

the action would be dismissed pursuant to 28 U.S.C. § 1406(a), if it is not transferred, the interests

of justice weigh heavily in transferring this action to the United States District Court for the

Northern District of Georgia, Atlanta Division.

         IV.      Conclusion

         For the reasons stated above, the Court ADOPTS the R & R as the Order of the Court.

(Dkt. No. 4). The Court TRANSFERS this case and all filings to the United States District Court

for the Northern District of Georgia, Atlanta Division.

         AND IT IS SO ORDERED.



1
   In his objections to the R & R, Plaintiff argues the Complaint alleges officials at FCI Williamsburg joined officials
at U.S.P Atlanta and engaged in a retaliatory transfer depriving Plaintiff of administrative remedy process.” (Dkt. No.
6 at 1-3). The Complaint does not allege such. In addition, in his objections, Plaintiff alleges facts that occurred after
the filing of this suit, whereby individuals at officials at FCI Williamsburg allegedly refuse to allow Plaintiff quarterly
visits with the doctor and to self-carry a glucose meter or provide any glucose for diabetics. To the extent Plaintiff
attempts to assert additional new claims against officials against FCI Williamsburg, he is not precluded from doing
such.

                                                                 3
      4:21-cv-02357-RMG      Date Filed 08/20/21   Entry Number 8      Page 4 of 4




                                              s/ Richard Mark Gergel
                                              Richard M. Gergel
                                              United States District Judge


August 20, 2021
Charleston, South Carolina




                                             4
